DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/12/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/831,523 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 23: In line 11, add the term “end” after “base body back” to read as “base body back end”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly disclose “applying a first layer of a hardfacing metal to (i) said base outer surface in a direction from said base body front end towards said base body back end and wherein at least a portion of said hardfacing metal is located above said threads in said cavity of said base body, (ii) applying a first layer of said hardfacing metal to said upset outer surface in a direction from a front end of said upset portion to a back end of said upset portion, or combinations thereof” as recited in claim 23.
Cullum (US 4,194,031) provides a method for repairing a worn tubing that is not connected to another piece of tubing(Abstract, Col. 4 lines 6-65), said method 
applying a first layer of hardfacing metal (31, Fig. 3) to (i) said base outer surface (Fig. 3), (ii) applying a first layer of said hardfacing metal to said upset outer surface Fig. 3),  wherein said step of applying is selected to minimize or prevent (a) disfiguring of said base body, (b) damage to said threads in said cavity of said base body, (c) formation of holes in thin or worn areas of said base body, (d) formation of holes in said tube body, and/or (e) damage to said threaded region of said threaded pin member (abstract), but fails to explicitly disclose applying a first layer of a hardfacing metal to (i) said base outer surface in a direction from said base body front end towards said base body back end and wherein at least a portion of said hardfacing metal is located above said threads in said cavity of said base body, (ii) applying a first layer of said hardfacing metal to said upset outer surface in a direction from a front end of said upset portion to a back end of said upset portion, or combinations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        1/12/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726